OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06 May 2022 and terminal disclaimers filed on 17 August 2022, respectively, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,583,625, and US Patents 10,226,315 and 11,254,084, respectively, have been reviewed and are accepted. The terminal disclaimers have been recorded.

Response to Amendment
The Amendment filed 06 May 2022 has been entered. Claims 1 and 11 have been amended, and claim 15 has been canceled. Thus, claims 1-14 and 16 remain pending and have been examined on the merits.
The amendments to the specification have overcome (i) the objections to the drawings, as well as (ii) the objections to the specification, previously set forth in the Non-Final Office Action dated 07 February 2022 (hereinafter “Non-Final Office Action”). The aforesaid objections to the drawings and specification have been withdrawn, and the Examiner thanks Applicant for correcting the issues.
The amendments to the claims have overcome the rejection of claim 11 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. The aforesaid 112(b) rejection has been withdrawn, and the Examiner thanks Applicant for amending in accordance with the suggestion.
The amendments to the claims, in consideration of Applicant’s persuasive arguments (see Remarks dated 06 May 2022), have overcome (i) the rejection of claims 1-13, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Long, as well as (ii) the rejection of claim 14 under 103 over Long in view of Mader and Lieser, previously set forth. The aforesaid 103 rejections have been withdrawn.
The terminal disclaimer filed 06 May 2022 has overcome the nonstatutory double patenting rejection of the claims over US Patent 10,583,625 previously set forth. The nonstatutory double patenting rejection has been withdrawn.
It is noted that an Examiner’s Amendment to the record, as well as Reasons for Allowance are set forth below. During an interview conducted on 17 August 2022, the Examiner and Attorney of Record (i) discussed other double patenting issues and the requirements for terminal disclaimers; (ii) identified and discussed in-detail relevant prior art of record; and (iii) discussed proposed amendments to the claims which overcome the aforesaid prior art, ultimately reaching an agreement. For further detail, please see the Interview Summary Form included herewith, and the Reasons for Allowance set forth below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with Attorney of Record Vladimir Vitenberg on 17 August 2022. 

Please cancel claim 11; please amend claim 1 as presented below; and please add claims 17-30 as presented below.
A multi-component housing comprising:
at least a first component comprising a first plastic material and having a first end and a second end opposite to the first end, a second component comprising a second plastic material, and a third component comprising a third plastic material, the at least first, second, and third components being integrally joined together by injection molding to form a substantially tubular structure having a longitudinal axis, a top end and a bottom end opposite to the top end, a length L parallel to the longitudinal axis and extending between the top end and the bottom end, and a maximal orthogonal dimension Dmax extending perpendicular to the longitudinal axis, wherein the length L of the housing is at least three times greater than the maximal orthogonal dimension Dmax extending perpendicular to the longitudinal axis;
wherein the housing includes at least one tolerance-elimination element made of the second plastic material and integrally attached to one of the first and second ends of the first component along the longitudinal axis, the tolerance-elimination element having a proximal end and a distal end opposite thereto, the proximal end being adjacent to at least one of the first and second ends of the first component, wherein the tolerance-elimination element has an average length H extending between the proximal end and the distal end parallel to the longitudinal axis, wherein the average length H is at least ten times less than the length L of the housing; 
wherein the third component at least partially forms an outer surface of the housing, so that the tolerance-elimination element is at least partially overmolded by the third plastic material; and
wherein the tolerance-elimination element is structured to cause the housing to have a lengthwise tolerance of from 0.006% to 0.03% relative to the length L of the housing.

A multi-component housing comprising:
at least a first component comprising a first plastic material and having a first end and a second end opposite to the first end, a second component comprising a second plastic material, and a third component comprising a third plastic material, the at least first, second, and third components being integrally joined together by injection molding to form a substantially tubular structure having a longitudinal axis, a top end and a bottom end opposite to the top end, a length L parallel to the longitudinal axis and extending between the top end and the bottom end, and a maximal orthogonal dimension Dmax extending perpendicular to the longitudinal axis, wherein the length L of the housing is at least three times greater than the maximal orthogonal dimension Dmax extending perpendicular to the longitudinal axis;
wherein the housing includes at least one tolerance-elimination element made of the second plastic material and integrally attached to one of the first and second ends of the first component along the longitudinal axis, the tolerance-elimination element having a proximal end and a distal end opposite thereto, the proximal end being adjacent to at least one of the first and second ends of the first component, wherein the tolerance-elimination element has an average length H extending between the proximal end and the distal end parallel to the longitudinal axis, wherein the average length H is at least ten times less than the length L of the housing;
wherein the third component at least partially forms an outer surface of the housing, so that the tolerance-elimination element is at least partially overmolded by the third plastic material; and 
wherein the tolerance-elimination element is structured to cause the housing to have a lengthwise tolerance of from 0.01 mm to 0.05 mm.

The housing of claim 17, wherein the average length H of the tolerance-elimination element is from about 3 mm to about 20 mm.

The housing of claim 17, wherein the average length H of the tolerance-elimination element is from about 5 mm to about 10 mm.

The housing of claim 17, wherein at least one of the first plastic material, the second plastic material, and the third plastic material comprises a hard-plastic material and at least one other of the first plastic material, the second plastic material, and the third plastic material comprises a soft-plastic material.

The housing of claim 17, wherein the tolerance-elimination element is made of a hard-plastic material.

The housing of claim 17, wherein the tolerance-elimination element has a minimal length Hmin of from about 1 mm to about 20 mm extending parallel to the longitudinal axis.

The housing of claim 22, wherein the minimal length Hmin is from about 2 mm to about 15 mm.

The housing of claim 22, wherein the minimal length Hmin is from about 3 mm to about 10 mm.

The housing of claim 17, wherein the tolerance-elimination element has a maximal length Hmax of from about 10 mm to about 30 mm extending parallel to the longitudinal axis.

The housing of claim 17, wherein the tolerance-elimination element is structured to cause the housing to have a lengthwise tolerance of from 0.006% to 0.03% relative to the length L of the housing.

The housing of claim 17, wherein an outer surface of the tolerance-elimination element is completely covered by the third component.

The housing of claim 27, wherein the third component extends beyond the distal end of the tolerance-elimination element to a distance of from about 0.5 mm to about 3 mm therefrom.

The housing of claim 17, wherein the first plastic material, the second plastic material, and the third plastic material differ from one another in at least one characteristic selected from the group consisting of color, opacity, porosity, and hardness.

The housing of claim 20, wherein the soft-plastic material at least partially overmolds the hard-plastic material.

End Examiner’s Amendment

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance. Claims 1-10, 12-14, and 16, as well as claims 17-30 added via Examiner’s amendment above, are allowed over the prior art.
The closest prior art of record is US 6,763,747 to Gierer et al. (hereinafter “Gierer”; newly cited by the Examiner – see IDS dated 12 February 2019). Gierer discloses an injection molded, tubular housing which forms the handle of a hammer. The housing includes first, second, and third plastic materials; an inner hollow cavity extending the length of the handle; and top and bottom ends. The wall thickness (i.e., thickness from the inner cavity surface to the outer surface of the handle; i.e., maximal orthogonal dimension) of the housing is at least three times less than the overall length of the housing. All of the layers of plastic material are injection molded and integral with one another [Figs. 3-5; col. 5, ln. 20-54; col. 6, ln. 35-60; col. 8, ln. 1-10]. 
Further, as depicted in Fig. 5 of Gierer, plastic (specifically, elastomeric) material layer 112 reads on the claimed first component/first plastic material; plastic shell material layer 110 reads on the claimed second component/second plastic material; and plastic material layer 120 reads on the claimed third component/third plastic material. At the bottom of the handle (i.e., the end closest to the label of “FIG. 5”), the portion of layer 110 which (i) defines the inner surface of hollow cavity 114 (transitioning from layer 112 defining said inner surface); (ii) is adjacent to the end of layer 112; (iii) is partially overmolded by layer 120; and (iv) is continuous with layer 110 which extends longitudinally along the length of the housing (i.e., formed from the same second plastic material), reads on the claimed tolerance-elimination element. The aforesaid feature/portion of layer 110 which reads on the claimed tolerance-elimination element exhibits a length extending along and parallel with the longitudinal direction of the housing (and thus inherently exhibiting proximal and distal ends) which is at least ten times less than the overall length of the housing. As previously stated, plastic material layer 120 (reads on the claimed third component) both at least partially forms an outer surface of the housing, as well as at least partially overmolds the tolerance-elimination element. 
Gierer, the closest prior art of record, does not disclose, nor teach/suggest/render obvious, alone or in combination, the claimed tolerance-elimination element being structured such that the housing exhibits either of a lengthwise tolerance of from 0.006% to 0.03% relative to the overall length of the housing (claim 1), nor the tolerance-elimination element being structured such that the housing exhibits a lengthwise tolerance within the range of from 0.01 mm to 0.05 mm. It can also be said that the aforesaid portion of the housing of Gierer which reads on the claimed tolerance-elimination element based on position along the housing relative to the other component(s), is not recognized by Gierer as functionally capable of maintaining the lengthwise tolerance of the housing within the claimed range(s) based on the problem of thermal shrinkage exhibited by the plastic material(s) during injection molding and transfer between mold stations.
The Examiner conducted a comprehensive search and review of the prior art, however, did not discover prior art which disclosed or rendered obvious, alone or in combination, the claimed invention(s).
Therefore, in view of the foregoing, the Examiner has determined that the closest prior art of record does not disclose, nor render obvious, alone or in combination, the claimed invention. For these reasons, the invention(s) as defined by claims 1-10, 12-14, 16, and 17-30 is in proper condition for allowance.
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly be labelled “Comments on Statement of Notice of Allowability”. 

Response to Arguments
Applicant’s arguments, see Remarks filed 06 May 2022, pp. 12-14, have been fully considered by the Examiner and have been found persuasive (as indicated above).
In particular, the Examiner agrees with Applicant in that the first, second, and third components of the housing of Long (as identified in the Non-Final Office Action) are not integrally joined to one another, let alone by an injection molding process; and further, must be able to move relative to one another to function properly. As such, the aforesaid 103 rejection(s) based on Long have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782